Title: From George Washington to Landon Carter, 11 September 1799
From: Washington, George
To: Carter, Landon



Dear Sir,
Mount Vernon 11th Sep: 1799

In answer to your favor of the 6th instant, which I received yesterday; I inform you that I have raised no Carrots in the field these ten or twelve years; of course, have no other seed than such as are usually cultivated in Gardens.
Previous to the year 1789, when I was drawn from retirement; I cultivated both Carrots & Potatoes (in alternate rows) between drilled Corn 8 feet a part, and am persuaded that the aggregate benefit from the practice would be found highly profitable to a Farmer who has it in his power to attend to his business himself, and will be judicious in the application of them. Without this, they turn to little account in the hands of such Overseers as are employed in common. I did not find that they yielded equal to the Potatoes, but were more nutritious as a food for Milch Cows. With esteem I am—Dear Sir Your Obedt Hble Servt

Go: Washington

